DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted 01/14/2021 (four IDS documents) and 04/08/2021 have been considered by the Examiner.

Status of Claims
Claims 1-19, filed on 11/05/2020, are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding pending claim 1, the claimed steps (c) separating the second stream in a pressure swing adsorption (PSA) unit to produce an OCM reactor feed comprising CH4 and a third stream comprising H2 and CO and/or CO2; and (d) directing the OCM reactor feed to the OCM reactor are considered novel.
The closest prior art that suggests separating an OCM effluent into a C2+ stream and C1- stream (comprising methane, hydrogen and oxides of carbon) and further separating the C1- stream using PSA to generate an OCM recycle (back to the feed) is Schmigalle et al. (US 2015/0246856; Fig labels 4 and S’ and discussion in [0024]). The PSA separates hydrogen from 4, H2 and CO ([0024]). Schmigalle is different from claim 1 in that it does not teach or suggest the claimed “a third stream comprising H2 and CO and/or CO2” since Schmigalle separates the hydrogen from the methane but does not separate the CO and/or CO2 with the hydrogen in the PSA.
Also, Mitariten (US 5,245,099 and US 5,457,256) suggests using PSA to separate ethylene from methane and separating hydrogen from methane. However, this reference does not seem to apply to OCM effluent separation in a PSA to generate a CH4 stream that is fed back to the OCM reactor.  
Furthermore, the separation of hydrogen from methane by PSA is disclosed by Iaccino et al. (US 2010/0256245); methane is used in dehydroaromatization to produce aromatics. This reference does not teach or suggest the separation of an OCM effluent using PSA to produce an methane recycle stream to the OCM; this reference is also silent about the claimed “a third stream comprising H2 and CO and/or CO2”. 
Another reference that uses PSA to separate a stream comprising ethylene, methane, hydrogen and carbon oxides is Elseviers (US 2012/0302807, [0017]-[0020]). This reference suggests separating ethylene from methane (by PSA) but is silent about separating the methane from the hydrogen and CO and/or CO2 to produce the OCM feed/recycle that is directed back to the OCM reactor. A similar process is discussed in Senetar et al. (US 2002/0007101).
Regarding pending claim 8, the claimed steps of (b) separating the OCM effluent stream in a pressure swing adsorption (PSA) unit into a first stream comprising at least some of the one or more C2+ compounds and CH4 and a second stream comprising CO, CO2, and H2; (c) separating the first stream in a demethanizer unit to produce an OCM reactor feed comprising CH4 and a 2+ compounds; and (d) directing the OCM reactor feed to the OCM reactor are considered novel.
Regarding pending claim 14, the claimed steps of (b) separating the OCM effluent stream in a pressure swing adsorption (PSA) unit into a first stream comprising CH4 and a second stream comprising at least some of the one or more C2+ compounds, CO, CO2, and H2; (c) separating the second stream to produce a third stream comprising the at least some of the one or more C2+ compounds and a fourth stream comprising carbon monoxide CO, CO2, and H2; and (d) directing the first stream to the OCM reactor are considered novel.
In terms of prior art, Gattis et al. (US 2005/0065391) who discloses a method for converting natural gas (i.e. methane) to reactive hydrocarbons including ethylene (Abstract) where the effluent from the OCM is passed into a product separator (label 40 in Fig. 1 and discussion in [0061]); the product separator can use adsorption techniques including pressure swing adsorption ([0061]). In one embodiment, the effluent comprises C2 hydrocarbons (acetylene and ethylene) from oxidation of methane; other components of the effluent including CO, CO2, hydrogen and nitrogen which can be selectively separated with pressure swing adsorption ([0066]). It seems that the pressure swing adsorption can attract hydrogen and also possibly ethylene ([0064] and [0079]). Also, Hall et al. (US 6,602,920) discloses separating hydrogen from the effluent of a methane conversion reactor that produces ethylene and acetylene (Abstract, Col 5 lines 21-41). PSA is described as a way of separating light gases from the effluent of the methane conversion reactor (Col 6 line 56 to Col 7 lines 17; also see Col 7 lines 53-60). Additionally, Abdallah et al. (US 2012/0065412) suggests using pressure swing adsorption to separate ethane ([0061]), C3+ hydrocarbon ([0063]), ethylene ([0081]), and methane and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772